UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 2, 2014 (December 1, 2014) AVALON HOLDINGS CORPORATION (Exact Name of Registrant as Specified in its Charter) Ohio 1-14105 34-1863889 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) One American Way, Warren, Ohio 44484 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (330) 856-8800 (Former name and address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointments of Principal Officers The Board of Directors of Avalon Holdings Corporation (“Avalon”) approved the appointment of Bryan P. Saksa as Chief Financial Officer effective December 1, 2014. The Company issued a press release on December 2, 2014, announcing Mr. Saksa’s appointment. A copy of the press release is attached hereto as Exhibit 99.1. Mr. Saksa’s annual base salary will be $150,000. ITEM 9.01 Financial Statements and Exhibits Exhibit Number Exhibit 99.1 Press release dated December 2, 2014 A copy of the press release is attached as Exhibit 99.1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AVALON HOLDINGS CORPORATION (Registrant) /s/ Bryan P. Saksa By: Bryan P. Saksa Chief Financial Officer and Treasurer DATED:December 2, 2014 2 EXHIBIT INDEX Exhibit Number Description Press release dated December 2, 2014. 3
